UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-50482 ACRO Inc. (Exact name of registrant as specified in its charter) Nevada 98-0377767 (State or Other Jurisdiction of (IRS Employer Incorporation or Organization) Identification No.) Ben Gurion Street 1, Bnei Brak, Israel (Address of Principal Executive Offices) (Zip Code) 011-972-73-7963851 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of September 30, 2013, there were 19,349,000 shares of the registrant’s common stock outstanding. Table of Contents ACRO INC. INDEX PART I. FINANCIAL INFORMATION Item1. Financial Statements 2 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item3. Quantitative and Qualitative Disclosures about Market Risk 11 Item4. Controls and Procedures 11 PART II. OTHER INFORMATION 11 Item1. Legal Proceedings 11 Item1A. Risk Factors 11 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item3. Defaults Upon Senior Securities 11 Item4. [Removed and Reserved] 11 Item5. Other Information 11 Item6. Exhibits 11 Signatures 12 Exhibit Index 13 Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification Pursuant to U.S.C. Section 1350 Item1. Financial Statement (Unaudited) ACRO INC. (A DEVELOPMENT STAGE COMPANY) INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF September 30, 2013 UNAUDITED INDEX PART I - FINANCIAL INFORMATION PAGE Item 1 – INTERIMCONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Balance Sheets - September 30, 2013 and December 31, 2012 F-2 Statements ofComprehensiveLoss - Nine and Three months endedSeptember 30, 2013 and 2012 and ComprehensiveLoss from inception date F-3 Statements of Cash Flows - Nine months endedSeptember 30, 2013 and2012 and cumulative from inception date F-4 Notes to the Financial Statements F-5 F-7 ACROINC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS US Dollars As of September 30, As of December 31, Unaudited Audited ASSETS CURRENT ASSETS: Other accounts receivable Property and equipment, net TOTAL ASSETS LIABILITIES AND SHAREHOLDERS' DEFICIENCY CURRENT LIABILITIES: Related parties Accounts payable Related party - convertible promissory note TOTAL CURRENT LIABILITIES SHAREHOLDERS' DEFICIENCY: Share capital - Common stock of $ 0.01 par value – 700,000,000 shares authorized; 19,349,000 shares issued and outstanding as ofSeptember 30, 2013 and December 31, 2012. Additional paid-in capital Capital reserve ) Deficit accumulated during the development stage ) ) TOTAL SHAREHOLDERS' DEFICIENCY ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIENCY The accompanying notes are an integral part of the consolidated financial statements. F-2 ACRO INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS US Dollars For the Three Months For the Nine Months Cumulative from Inception (May 22, 2002) to Ended September 30, Ended September 30, September 30, Unaudited Unaudited Revenues - . - - . - - . - - . - Costs and expenses: Research and development - . - - . - - . - - . - ) Sales and marketing - . - - . - - . - - . - ) General and administrative * ) Impairment of Intangible assets - . - - . - - . - - . - ) Total operating expenses ) Operating loss ) Interest and other expenses, net ) Income from forgiveness of debts - . - - . - - . - - . - Loss before taxes on income ) Taxes on income - . - ) - . - ) ) Netloss and net Comprehensive loss ) Basic and diluted net loss per common share ) Number of shares used in computing basic and diluted net loss per share * Includes $ 0, $ 0 and $ 1,118,263 stock-based compensation for the nine months periods endedSeptember 30, 2013, 2012 and for the cumulative period from May 22, 2002 (date of inception) to September 30, 2013, respectively. The accompanying notes are an integral part of the consolidated financial statements F-3 ACRO INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS US Dollars For the Nine Months Ended September 30, Cumulative from Inception (May 22, 2002) to September 30, Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES: Net loss for the period ) ) ) Adjustments to reconcile net loss to net cash used in operating activities: Services contributed by officers - . - - . - Depreciation and amortization Expenses for beneficial conversion feature - . - - . - Stock-based compensation - . - - . - Interest expenses to related party - . - Income from settlement of liability - . - - . - ) Changes in assets and liabilities: Increase in accounts expenses and receivables - . - ) Increase in related party and accounts payable Net cash used in operating activities - . - - . - ) CASH FLOWS FOR INVESTING ACTIVITIES: Purchase and production of property and equipment - . - - . - ) Purchase of intangible assets - . - - . - ) Net cash used in investing activities - . - - . - ) CASH FLOWS FROM FINANCING ACTIVITIES: Decreasein convertible promissory note - . - - . - ) Proceeds from issue of common stock - . - - . - Offering costs - . - - . - ) Net cash provided by financing activities - . - - . - Decrease in cash and cash equivalents - . - - . - - . - Cash and cash equivalents at the beginning of the period - . - - . - - . - Cash and cash equivalents at the end of the period - . - - . - - . - APPENDIX A - Supplemental disclosure of non-cash financing activities and cash flow information: Conversion of shareholders' loans to equity - . - - . - Conversion of convertible promissory note to equity - . - - . - The accompanying notes are an integral part of the consolidated financial statements. F-4 ACRO INC. (A Development Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars Note 1:-GENERAL a. General ACRO Inc. (A Development Stage Company) was incorporated on May 22, 2002, under the laws of the State of Nevada, as Medina International Corp. On May 4, 2006, the Company changed its name to ACRO Inc. ACRO Inc. was originally an oil and gas consulting company in Canada and in the United States. However, during 2006, following a change of control and a private placement financing, ACRO Inc. ceased to engage in oil and gas consulting and engaged in development of products for the detection of military and commercial explosives for the homeland security market. Hereinafter, ACRO Inc. and its wholly owned subsidiary in Israel Acrosec Ltd. (“Acrosec”), will be referred to as "the Company." The Company common stock was listed on the Over-the-Counter Bulletin Board, or "OTC Bulletin Board" from April 2003. It now trades on the OTCQB under the symbol "ACRI." Since its inception, the Company had no significant revenues and in accordance with ASC 915 codified from Statement of Financial Accounting Standard (“SFAS”) No. 7 “Accounting and Reporting by Development Stage Enterprises”, the Company is considered a development stage company. b. Going concern The accompanying financial statements have been prepared assuming the Company will continue as a “going concern”. The company continues to incur losses ($ 210 thousands in the nine months ended September 30, 2013) from operations and has a net capital deficiency of $351 thousands that raises substantial doubt about its ability to continue as a “going concern”. Management’s plans with regard to these matters include financing from a major shareholder Top Alpha Capital S.M. Ltd. (“Top Alpha”).There is no assurance that the Company will be successful in obtaining sufficient revenues from its products or financing on terms acceptable to the Company.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Note 2:-SIGNIFICANT ACCOUNTING POLICIES a. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with Rule 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments (consisting of normal and recurring adjustments) necessary for a fair presentation have been included. Operating results for the nine months ended September 30, 2013 are not necessarily indicative of the results that may be expected for the year ended December 31, 2013. The accompanying consolidated financial statements and the notes thereto should be read in conjunction with the Company's audited consolidated financial statements as of and for the year ended December 31, 2012 included in the Company's Form 10-K filed March 26, 2013. F-5 ACRO INC. (A Development Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars Note 2:-SIGNIFICANT ACCOUNTING POLICIES (cont.) b. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. The reported amounts of revenues and expenses during the reporting period may be affected by the estimates and assumptions management is required to make. Estimates and assumptions are reviewed periodically and the effects of revisions are reflected in the period that they are determined to be necessary.Actual results could differ from those estimates. c. Financial Statements in U.S. dollars The majority of the Company's financing is received in U.S dollars. Accordingly, the Company has determined the U.S. dollar as the currency of its primary economic environment and thus, its functional and reporting currency. Non-dollar transactions and balances have been remeasured into US dollars. All transaction gains and losses from the re-measurement of monetary balance sheet items denominated in non-dollar currencies are reflected in the statements of operations as financial income or expenses, as appropriate. d. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned Israeli subsidiary, Acrosec Ltd. ("Acrosec"). All material intercompany transactions and balances have been eliminated in consolidation. e. Exchange Rates Exchange and linkage differences are charged or credited to operations as incurred. Exchange rates: September 30, December 31, New Israeli Shekel (NIS) $ $ NineMonths Ended September 30, Increase (Decrease) in Rate of Exchange: NIS % %) Note 3: – RELATED PARTIES TRANSACTIONS a. On April 1, 2012, the Company approved a contract with the Company CEO, President and CFO, at an annual salary of $ 70,000. The term of employment shall be two years. This employment agreement is effective as of February 1, 2012. During the nine months period ended September 30, 2013 and 2012, the Company incurred an expense of $52,500 and $46,667, respectively, for consulting services provided by the Company’s CEO President and CFO. F-6 ACRO INC. (A Development Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars Note 3: – RELATED PARTY TRANSACTIONS (cont.) b. On June 30, 2012 the Company signed a loan agreement in the amount of $ 62,255 (that was increased to $94,834 and 71,274$ as of September 30 2013 and December 31 2012, respectively), in the form of a convertible promissory note, with Top Alpha. This note shall accrue interest at the rate of 6% per annum, the interest shall be payable semi-annually on December 31, 2012 and June 30, 2013. The above amount should be paid on or before December 31, 2013. This loan will be converted at a price of $0.0165383 per share. In respect of the loan value of benefit component as of September, 2013 an amount of $8,382 was charged to capital reserve. During the nine months period ended September 30, 2013 and 2012, the Company incurred an expense of $23,558 and $33,166, respectively, for reimbursement of the Company’s expenses by Top Alpha. c. On December 18, 2012, the Company entered into a consulting agreement with Top Alpha, pursuant to which Top Alpha shall provide consulting services to the Company for six months. According to this agreement, Top Alpha is entitled to receive a monthly fee equal to 8.5% of the Company outstanding common stock per month as compensation for its services. The agreement terminated on June 17, 2013. During the nine months period ended September 30, 2013 and 2012, the Company incurred an expense of $129,263 and $0, respectively, for consulting services provided by Top Alpha. Note 4: – OTHER SIGNIFICANT CURRENT PERIOD EVENTS a. On January 29, 2013, Acrosec reached an agreement with the tax authorities in Israel. According to the agreement, the accumulated loss declared in 2011, in the amount of 2.2 million NIS was erased. b. See Note 3. * F-7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations You should read the following discussion in conjunction with our consolidated financial statements and related notes thereto. In addition to historical information, this discussion contains forward-looking statements that involve risks, uncertainties and assumptions that could cause actual results to differ materially from management’s expectations. Our actual results could differ materially and adversely from those anticipated in such forward-looking statements as a result of certain factors This quarterly report contains forward-looking statements as that term is defined in the Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles.In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars.All references to “common stock” refer to our shares of common stock. As used in this quarterly report, the terms “we”, “us”, “our”, and “ACRO” means ACRO Inc., unless otherwise indicated. General We have developed and marketed products for the detection of military and commercial explosives for the homeland security market. We were incorporated under the laws of the State of Nevada on May 22, 2002, under the name of Medina International Corp. On May 4, 2006, we changed our name to ACRO Inc. We effected this change of name by merging our company with a wholly-owned subsidiary of our company that we had formed specifically for this purpose. We have a wholly-owned subsidiary, Acrosec Ltd. (Acrosec), incorporated under the laws of the State of Israel. Effective January 1, 2009, we entered into an Intellectual Property Assignment and Services Termination Agreement with our wholly owned subsidiary, Acrosec Ltd., pursuant to which, among others, we effected a transfer of all of our intellectual property, including patents and technology, to Acrosec,in consideration for an amount representing the value of the intellectual property as will be determined by an independent third-party appraiser selected by us and Acrosec. Concurrently, the services agreement between us and Acrosec, dated March 7, 2007, pursuant to which Acrosec provided us certain research, development, manufacturing and management services, was terminated. The Intellectual Property Assignment and Services Termination Agreement effectively rendered ACRO as a holding company.In [July 2013], Acrosec transferred all of its assets back to ACRO. 3 Initially, our business had been to provide professional consulting services for the technical and economic evaluation of petroleum and natural gas resources. However, since we were not successful in implementing our initial business plan for consulting services, we decided to no longer offer consulting services to oil and gas companies.Accordingly, on March 15, 2006, we completed our acquisition of a patent for $120,000 pursuant to a patent purchase agreement with Prof. Ehud Keinan, which we refer here as the Patent Purchase Agreement. The patent, U.S. Patent No. 6,767,717, describes a method of detection of peroxide-based explosives. Through a consulting services agreement that we signed at the same time, Prof. Keinan, the inventor of the method described in the patent, has agreed to provide consulting services to us in order to develop the patent into a commercially viable product.We are a development stage company with little history of research and development of explosives detection equipment. We are currently contemplating ending our current operations and the purchase new technologies. During years 2009, 2010 and 2011, we received from BioTech Knowledge LLC interest-free loans in the aggregate amount of $92,500 in the form of a convertible promissory note, convertible into up to 11,562,500 shares of our common stock, at a price of $0.008 per share, within 12 months from March 24, 2010, with each share of common stock such converted awarding a warrant to purchase one share of our common stock at the price per share of $0.016 exercisable within three years. On April 14, 2011 a loan agreement was signed with Oren Fuerst and Noam Yellin (the lenders), according to whichwe were supposed to receive a loan of an aggregated amount of $53,000 ($26,500 from each), in a form of convertible promissory note. Of this amount, we received only $19,000 before the lenders decided to withdraw from the agreement and not to lend us the rest of the money. The board of directors decided to cancel the agreement with the lenders. 2011 Private Placement On July 5, 2011, we entered into a share purchase agreement (the "Agreement") with Top Alpha Capital, an Israeli corporation, for the sale of 96,613,788 shares of our common stock, representing 49.9% of our outstanding share capital, for the total consideration of US$160,000 ("Transaction"). The purchase price was funded by available funds. Top Alpha is a non-U.S. person (as that term is defined in Regulation S of the Securities Act of 1933, as amended) and the issuance of the shares was made in an offshore transaction relying on Regulation S and/or Section 4(2) of the Securities Act of 1933, as amended. The share purchase closed on July 28, 2011. Pursuant to the Agreement, simultaneously with the closing of the Transaction, the convertible notes held by BioTech Knowledge LLC in the aggregate amount of $185,774, were converted into 23,221,750 shares of our common stock. In addition, at the closing, all outstanding warrants and options to purchase our shares were cancelled. 4 Pursuant to the Agreement,aslong as Mr. Aner and Mr. Bronfeld will hold any of our shares they hold as of the closing, they shall have the right to veto any transaction with Top Alpha, e.g., the issuance of shares or compensation to Top Alpha. This veto right shall terminate upon any of the following events: (a) a merger between ACRO and another entity; (b) an asset acquisition by ACRO; (c) ACRO’s purchase of shares of another entity, or (d) acquisition by a third party of a controlling interest in ACRO. In any case, such veto right shall not apply to issuance of additional shares to Top Alpha in the event ACRO shall have outstanding debts on the closing of the Transaction.In such event, we shall issue Top Alpha shares based on a company valuation of $160,000 proportionate to the outstanding debt. ACRO has determined that there were outstanding debts at the closing of the Transaction. Following the closing of the Transaction and until six months thereafter, Top Alpha was obligated to supply office services, management, consulting and investment banking services to ACRO at no cost. Effective as of the closing of the Transaction, all existing officers and directors, except for Ehud Keinan, resigned from their office, and the officers chosen by Top Alpha were appointed. Stockholders were asked by written consent to approve the election of Asaf Porat, the investment banker of Top Alpha, as a director.Following the closing, Top Alpha agreed to vote for the reappointment of Mr. Keinan as a director of ACRO until Mr. Keinan’s share holdings shall comprise of less than ten percent (10%) of our outstanding common stock.Mr. Keinan resigned in January 2012. Pursuant to this transaction Top Alpha acquired 49.9% of our common stock. In January 2012, we effectuated a ten for one (10:1) reverse stock split.As a result, our outstanding common stock decreased from 193,487,806 to 19,349,000. Employees Mr. Asaf Porat serves as the Chairman, Chief Executive Officer and Chief Financial Officer of ACRO, Inc.In February 2012, we entered into an employment agreement with Mr. Porat, pursuant to which he receives an annual salary of $70,000.As of September 30, 2013, we owed Mr. Porat $117,000 in accrued and unpaid salary. Mr. Porat is an employee of Top Alpha Capital, our largest shareholder. Cash Requirements We believe that we will need additional funds to continue operations over the next twelve months and for the implementation of our plan of operation and developing and commercializing our potential explosive detection device.We expect that we may have to raise funds through additional offerings of our securities. At September 30, 2013 we had working capital deficit of approximately $355,000.We are now operating under a minimal activity note, until we successfully raise additional funds or receive a significant order to our products.We anticipate that we will require additional funds of up to approximately $200,000 to keep operating our business for the next twelve-month period. In such event that we do not generate sufficient revenues or raise sufficient additional funds by a public offering or a private placement, we will consider alternative financing options, if any, or be forced to cease our operations. 5 Our Products The first product we developed is called the Peroxide Explosives Tester (ACRO-P.E.T.). ACRO-P.E.T. is a small, disposable, pen-like probe which detects the presence of peroxide-based explosives using three chemical solutions and relies on direct contact with the suspicious substance. ACRO-P.E.T. has been designed for rapid, on-site detection of peroxide-based explosives. Its main advantages are high sensitivity, high selectivity, fast response, simple operation, high mobility, small size and cost effectiveness. In November 2006, we completed the first production of the ACRO-P.E.T. for evaluation by potential customers. In 2007, we developed a new version of ACRO-P.E.T. which enables easier verification of peroxide-based explosives, such as triacetone triperoxide (TATP). In addition, in the new version we improved the sampling device to enable easy and immediate sampling of suspicious liquids, in addition to all other forms of explosives, such as powder. The new version has been available for sale since mid 2007. In addition, we developed the ACRO-N.E.T. (Nitride Explosives Tester), which detects the presence of commercial and military explosives. ACRO-N.E.T. incorporates into our pen-like device the explosive testing kit of the Israel Institute for Biological Research (IIBR), licensed to us under an agreement dated October 28, 2007, with a subsidiary of IIBR called Life Science Research Israel Ltd. (LSRI). ACRO-N.E.T. is based on the LSRI explosive detecting kit, called ETK. The ETK is capable of identifying the full range of well known types of military and commercially available explosives, and also of homemade explosives based on nitrate and chlorate salts. This device, ACRO-N.E.T., complements ACRO-P.E.T. by providing the possibility to detect explosives other than TATP. Its operation system and advantages are the same as the ACRO-P.E.T.; however, it uses different solutions and detects different explosives. We also signed several agreements with LSRI pursuant to which we may distribute the ETK and ETK 5, exclusively, in several countries. The ETK’s kits complete our products. The ACRO-SET is a sensitive, rapid and reliable kit for field detection and identification of trace explosives. Weighing about one-quarter of a pound, this kit contains the ACRO-PET, which detects improvised explosives such as TATP, and the ACRO-NET, which detects the entire range of the nitro explosives including all conventional explosives, the improvised ammonium nitrate, ANFO, and urea nitrate. Conveniently packed in a belt pouch, the Acro-SET is, in effect, a portable, inexpensive micro-laboratory for identification of all explosives by any law enforcement personnel. In the fourth quarter of 2007, we delivered samples of ACRO-SET to several distributors and potential clients in many countries including the USA, UK, China, Canada, Spain, Singapore, Japan, South Africa, Australia, Serbia, Italy, Germany, Luxemburg, South Korea, India, New Zealand and Russia. ACRO-N.E.T. is based on the LSRI explosive detecting kit, called ETK.Nevertheless, we have not sold any products since in the last two fiscal years and we cannot assure that ACRO-P.E.T. and ACRO-N.E.T. will gain commercial acceptance in the marketplace. 6 During 2008, we developed a product called “TATP Simulant”. The TATP Simulant is a hands-on tool of practicing detection and identification of peroxide based explosives such as TATP and HMTD. We delivered samples of TATP Simulant to several clients, but at this stage we cannot estimate the commercial value of this product, if any. During 2009, we developed the ACRO-CH.E.T. (Chlorates Explosives Tester) which detects chlorate based explosives traces and the ACRO-U.E.T (Urea nitrate Explosives Tester) which detects the presence urea nitrate traces. Both products have low false positive and negative alarm rates. During the first quarter of 2010, we completed the development Acro-ANET, a specific tester and a trace-detector of ammonium nitrate. The white crystals of ammonium nitrate are commonly used in agriculture as high-nitrogen fertilizer and are the main component of ammonium nitrate fuel oil (ANFO), an increasingly popular component of improvised explosive devices. We have not generated sales revenues during the past two fiscal years. We are considering purchasing new technologies. Financial Condition, Liquidity and Capital Resources Results of operations: Three Months Ended September 30, 2013 Compared to September 30, 2012. We had no revenues for either the quarter ended September 30, 2012 or September 30, 2013. During the three months ended September 30, 2013, we incurred $24,420 of operating expenses, compared with $29,310 in operating expense for the three months ended September 30, 2012, a decrease of $4,890 or approximately 16.7%.We had interest and other expenses of $1,068 for the three months ended September 30, 2013, and interest and other expense of $4,856 for the three months ended September 30, 2012, a decrease of $3,788. We had no research and development or sales and marketing expenses for either quarter.We incurred general and administrative expenses of $24,420 and $29,310 for the quarters ended September 30, 2013 and 2012, respectively. We had a net loss of $25,488 for the three months ended September 30, 2013 and a net loss of $36,548 for the three months ended September 30, 2012, a decreased loss of $11,060. Results of operations: Nine Months Ended September 30, 2013 Compared to September 30, 2012. We had no revenues for either of the nine month periods ended September 30, 2012 or September 30, 2013. During the nine months ended September 30, 2013, we incurred $206,631 of operating expenses, compared with $87,540 in operating expenses for the nine months ended September 30, 2012, an increase in expenses of $119,091 or approximately 136%. This increase is a result of consulting expenses to Top Alpha. We had interest and other expenses of $3,207 for the nine months ended September 30, 2013, and interest and other expenses of $5,060 for the nine months ended September 30, 2012, a decrease of $1,853. 7 We had no research and development or sales and marketing expenses for either nine month period.We incurred general and administrative expenses of $206,631 and $87,540 for the nine months ended September 30, 2013 and 2012, respectively. We had a net loss of $209,838 for the nine months ended September 30, 2013 and a net loss of $95,657 for the nine months ended September 30, 2012, an increased loss of $114,181.This increase is due to an increase in general and administrative expenses. Liquidity and Capital Resources On June 30, 2012 we signed a loan agreement in the amount of $ 62,255 (that was increased to $94,834 and $71,274 as of September 30, 2013 and December 31 2012, respectively), in the form of a convertible promissory note, with Top Alpha. This note shall accrue interest at the rate of 6% per annum, the interest shall be payable semi-annually on December and June. The above amount should be paid on or before December 31, 2013. This note is convertible up to 5,734,205 shares of our common stock, at a price $0.0165383 per share.As of the date of this report, we have not paid any interest on this loan amount On January 29, 2013, Acrosec, a wholly owned subsidiary of ACRO, Inc., reached an agreement with the tax authorities in Israel pursuant to which the accumulated loss declared in 2011, in the amount of 2.2 million NIS, was discharged. On December 18, 2012, the Company entered into a consulting agreement with Top Alpha, pursuant to which Top Alpha shall provide consulting services to the Company for six months. According to this agreement, Top Alpha is entitled to receive a monthly fee equal to 8.5% of the Company outstanding common stock per month as compensation for its services. The agreement terminated on June 17, 2013. During the nine months period ended September 30, 2013 and 2012, the Company incurred an expense of $129,263 and $0, respectively, for consulting services provided by Top Alpha. As of September 30, 2013, we had a working capital deficit of approximately $355,000. At September 30, 2013, we had total assets of $4,330, which consisted of receivables of $793 and property and equipment of $3,537. From January 1, 2013 to September 30, 2013, we had sales of $0. Going Concern The continuation of our business is dependent upon our raising additional financial support or on our ability to purchase new technologies. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial or other loans, assuming those loans would be available, would increase our liabilities and future cash commitments. 8 We have historically incurred losses, and from inception through September 30, 2013, we have incurred losses of$4,651,101. Because of these historical losses, we will require additional working capital to develop our business operations. There can be no assurance that additional funds will be available on terms acceptable to us, or at all. These conditions raise substantial doubt about our ability to continue to operate as a going concern. The audited financial statements attached to this annual report do not include any adjustments to reflect the possible future effect on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. Recent Private Placements On March 15, 2010, we closed a private placement of 500,000 units, at a price of $0.05 per unit, for aggregate proceeds of $25,000.Each unit is comprised two shares of our common stock and one warrant to purchase one share of our common stock at the price per share of $0.025, exercisable within twelve months from closing date (i.e. March 15, 2011). In connection with this private placement, we issued the finder a warrant to purchase 40,000 shares of our common stock at a price per share of $0.025, exercisable within twelve months of the closing date. On July 28, 2011, we closed a share purchase pursuant to which Top Alpha Capital, an Israeli Corporation (“TAC” or “Top Alpha”) purchased a total of 96,613,77 shares of our common stock, representing 49.9% of our outstanding common stock, for $160,000 (the “Transaction”).This offering was conducted pursuant to Regulation S and/or Section 4(2) of the Securities Act of 1933. Pursuant to the Agreement, simultaneously with the closing of the Transaction, the convertible notes held by BioTech Knowledge LLC in the aggregate amount of $185,774, were converted into 23,221,750 shares of our common stock. In addition, at the closing, all outstanding warrants and options to purchase our shares were cancelled. Following the closing of the Transaction and until six months thereafter, Top Alpha had the option to purchase the 11,195,623 shares of our common stock held by Mr. Gadi Aner and the shares held by Mr. Zeev Bronfeld at a price per share of $0.0038.Top Alpha did not exercise this option. Following the closing of the Transaction and until six months thereafter, Top Alpha had the option to purchase up to 15,515,052 (1,551,505 post-reverse split) of the shares held by BioTech Knowledge LLC, at a price per share of $0.0018. Top Alpha did not exercise this option. Pursuant to the Agreement,aslong as Mr. Aner and Mr. Bronfeld will hold any of our shares they hold as of the closing, they shall have the right to veto any transaction with Top Alpha, e.g., the issuance of shares or compensation to Top Alpha. This veto right shall terminate upon any of the following events: (a) a merger between ACRO and another entity; (b) an asset acquisition by ACRO; (c) ACRO’s purchase of shares of another entity, or (d) acquisition by a third party of a controlling interest in ACRO. In any case, such veto right shall not apply to issuance of additional shares to Top Alpha in the event ACRO shall have outstanding debts on the closing of the Transaction.In such event, we shall issue Top Alpha shares based on a company valuation of $160,000 proportionate to the outstanding debt. ACRO has determined that there were outstanding debts as of the closing of the Transaction. 9 Following the closing of the Transaction and for six months thereafter, Top Alpha supplied office services, management, consulting and investment banking services to ACRO at no cost. Effective as of the closing of the Transaction, all existing officers and directors, except for Ehud Keinan resigned from their office, and the officers chosen by Top Alpha were appointed and stockholders were asked by written consent to approve the election of Asaf Porat, the investment banker of Top Alpha, as a director.Following the closing, Top Alpha agreed to vote for the reappointment of Mr. Keinan as a director of ACRO until Mr. Keinan’s share holdings shall comprise of less than ten percent (10%) of our outstanding common stock.Mr. Keinan resigned in January 2012. As a result of this transaction Top Alpha acquired 49.9% of our common stock. Critical Accounting Policies Share Based Compensation The Company accounts for stock-based awards to employees in accordance with (ASC) 718-10 and related interpretations, which requires all share-based payments to employees to be recognized based on their fair values.The Company recorded the stock based compensation granted to a consultant on the date the consultant earned the awarded shares in the same manner as if the Company paid cash to the consultant for his services. The Company accounts for convertible debt with beneficial conversion feature in accordance with ASC 470-20, which requires the Company to recognize separately, at issuance, the embedded beneficial conversion feature in additional paid-in capital. The recognition is done by allocating a portion of the proceeds equal to the intrinsic value of that feature in additional paid-in capital. The intrinsic value is calculated as the difference between the effective conversion price of the convertible debt and the fair value of the shares at issuance date. The Company accounts for intangible assets in accordance with ASC 360-10 under which recoverability of assets are tested whenever events or changes in circumstances indicate that its carrying amount may not be recoverable. The financial hardship of the Company together with the difficulties in sales experienced in the recent year and lack of forecasted improvement, led the Company to evaluate the recoverability of its intangible assets. The result of the evaluation was the decision that the intangible assets are not recoverable and should be written off entirely. 10 Item3. Quantitative and Qualitative Disclosures about Market Risk Not applicable. Item4T. Controls and Procedures As of the end of the period covered by this report, we performed an evaluation of the effectiveness of our disclosure controls and procedures that are designed to ensure that the material financial and non-financial information required to be disclosed in our annual report and filed with the Securities and Exchange Commission is recorded, processed, summarized and reported timely within the time period specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Securities Act, is accumulated and communicated to the issuer’s management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Based on our evaluation, our management, including our Chief Executive Officer and Chief Financial Officer, have concluded that our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d – 15(e) of the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this report are effective at such reasonable assurance level. There can be no assurance that our disclosure controls and procedures will detect or uncover all failures of persons within our company to disclose material information otherwise required to be set forth in our reports. Our disclosure controls and procedures are designed to provide reasonable assurance of achieving the desired control objectives. There were no changes in our internal controls over financial reporting identified with the evaluation thereof that occurred during the quarter ended September 30, 2013, that have materially affected, or are reasonable likely to materially affect our internal control over financial reporting. Part II — OTHER INFORMATION Item1. Legal Proceedings There are no material legal proceedings to which we are a party, other than ordinary routine litigation incidental toour business. Item1A. Risk Factors Not applicable. Item2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item3. Defaults Upon Senior Securities None. Item4. [Removed and Reserved] Item5. Other Information None. Item6. Exhibits The exhibits listed in the ExhibitIndex immediately preceding the exhibits are filed as part of this quarterly report on Form 10-Q and such ExhibitIndex is incorporated herein by reference. 11 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ACRO INC. (Registrant) Date: November 10, 2013 By: /s/ Asaf Porat Asaf Porat President, Chief Executive Officer& Director, Chief Financial Officer 12 Exhibit Index Number Description Method of Filing Section 302 Certification Certification of Principal Executive Officer and Principal Financial Officer Rule 13a-14(a) pursuant to Rule13a- 14(a) of the Securities Exchange Act of 1934. Filed herewith Section 906 Certification Certification of Principal Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, required by Section 906 of the Sarbanes-Oxley Act of 2002. Filed herewith 13
